Citation Nr: 1114586	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  07-10 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from November 1961 to October 1962.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) regional office in Winston-Salem, North Carolina (RO).  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

According to a March 2008 statement from the Veteran, he indicated his desire to testify at a hearing before the Board.  He was sent a letter by the Board on February 10, 2011 requesting clarification of what type of Board hearing he desired.  In a reply received by the Board on February 24, 2011, the Veteran noted that he wanted to appear at a hearing before a Veterans Law Judge of the Board sitting at the RO (Travel Board hearing).

Accordingly, this case is REMANDED to the RO for the following action:

The RO should take all indicated action to place the Veteran's name on the docket for a hearing before a Veterans Law Judge sitting at the RO, according to the date of his request for such a hearing.  

The purpose of this REMAND is to afford due process; it is not the Board's intention to imply whether the benefits requested should be granted or denied.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


